Order entered February 28, 2022




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-22-00144-CV

                MICHAEL ANTONELLI, ET AL., Appellants

                                       V.

                      BIOTE MEDICAL, LLC, Appellee

               On Appeal from the 68th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-21-16103

                                    ORDER

      Before the Court is the February 28, 2022 request of Antionette Reagor,

Official Court Reporter for the 68th Judicial District Court, for an extension of

time to file the reporter’s record. We GRANT the request and extend the time to

March 30, 2022.


                                            /s/   KEN MOLBERG
                                                  JUSTICE